Exhibit 10.1


COMMONWEALTH TELEPHONE ENTERPRISES INC.

     FORM OF NON-MANAGEMENT DIRECTOR
RESTRICTED STOCK UNIT AWARD AGREEMENT

     This is a Restricted Stock Units Agreement (“Agreement”), dated “date”,
between Commonwealth Telephone Enterprises, Inc. (the “Company” or “CTE”) and
“name” (“Grantee”).

     1. Definitions. As used herein:

  (a) “Award” means the award of Restricted Stock Units hereby granted.        
(b) “Board” means the Board of Directors of the Company.         (c) “Code”
means the Internal Revenue Code of 1986, as amended.         (d) “Committee”
means the Compensation/Pension Committee of the Board.         (e) “Date of
Grant” means the date first set forth above on which the Company awarded the
Restricted Stock Units.         (f) “Deferral Date” means the date to which
Grantee has elected to defer the receipt of CTE stock with respect to any
vesting or previously deferred Restricted Stock Units.         (g) “Disability”
means permanent and total disability as defined in Section 22(e)(3) of the Code.
        (h) “Normal Retirement” means age 65 and five years of service or an age
greater than 65 when 5 years of service are attained.         (i) “Plan” means
the Commonwealth Telephone Enterprises, Inc. Non-Management Directors’ Stock
Compensation Plan, incorporated herein by reference.         (j) “Restricted
Period” means, with respect to each Restricted Stock Unit, the period beginning
on the Date of Grant and ending on the Vesting Date.         (k) “Restricted
Stock Units” means any or all of the Units which are the subject of the Award
hereby granted. Units represent an unfunded promise by the Company to deliver
Shares at a future date.         (l) “Shares” means shares of the Company’s
common stock, par value $1.00 per share, or any substitute securities issued in
substitution for the Company’s common stock pursuant to Paragraph 12.        
(m) “Vesting Date” means the date on which the restrictions imposed under
Paragraph 3 on a Restricted Stock Unit lapse, as provided in Paragraph 4.      
2. Grant of Restricted Stock Units.

 



--------------------------------------------------------------------------------



  Subject to the terms and conditions set forth herein and in the Plan, the
Company hereby grants to Grantee #### Restricted Stock Units.     3.
Restrictions on Restricted Stock Units.       Subject to the terms and
conditions set forth herein and in the Plan, during the Restricted Period and
any period of deferral elected by Grantee under Paragraph 5, Grantee shall not
be permitted to sell or pledge the Restricted Stock Units.     4. Lapse of
Restrictions.       (a) Subject to the terms and conditions set forth herein and
in the Plan, the restrictions set forth in Paragraph 3, on each Restricted Stock
Unit that has not been forfeited, shall lapse on the Vesting Date; provided,
however, that on the Vesting Date, Grantee is, and has from the Date of Grant
continuously been, a Non-Management Director of the Company during the
Restricted Period.       (b) Subject to Paragraph 4(a), the Vesting Date for the
#### Shares of Restricted Stock Units subject to this Award shall be “date”.    
  (c) Any Restricted Stock Unit (and any related Dividend Equivalents) not yet
vested as of the date that a Grantee’s position on the Board of Directors
terminates due to death, Disability or Normal Retirement, shall become
immediately vested. Any vested portion shall be paid as soon as practicable
subject to the provisions of the Plan and, in the case of Normal Retirement, any
elective deferral under Paragraph 5.     5. Deferral of Restricted Stock Units.
      (a) Grantee shall have the right, on an annual basis, to defer receipt of
CTE stock relative to any vesting or deferred vested Restricted Stock Units
provided the election to defer is properly executed sufficiently in advance of
the applicable Vesting or Deferral Date to effectively defer U.S. federal income
taxation on compensation resulting from settlement of the Restricted Stock
Units. Any election to defer shall be for a minimum of one year.       (b)
Grantee shall be notified by the Company in advance of any pending Vesting Date
or Deferral Date to accommodate the election to receive, or defer receipt of,
shares on any vesting or deferred Restricted Stock Units.     6. Forfeiture of
Restricted Stock Units.       (a) Subject to the terms and conditions set forth
herein and in the Plan, if Grantee leaves his position on the Board of Directors
of the Company during the Restricted Period for any reason other than death,
Normal Retirement or Disability, Grantee shall forfeit the Restricted Stock
Units as of the date of such termination of service. Upon a forfeiture of the
Restricted Stock Units as provided in this Paragraph 6, such Restricted Stock
Units shall be deemed cancelled.       (b) The provisions of this Paragraph 6
shall not apply to the Restricted Stock Units after expiration of the Restricted
Period.     7. Rights of Grantee.





--------------------------------------------------------------------------------


 

(a) Dividends – If the Company issues a dividend, Grantees shall earn dividends
in the form of Dividend Equivalents corresponding to the aggregate Restricted
Stock Units issued hereunder. Grants of Dividend Equivalents issued during the
Restricted Period and prior to the receipt of CTE Common Stock by Grantee,
remain subject to vesting and risk of forfeiture on the same basis as the
corresponding Restricted Stock Units.

(b) Voting – Holders of Restricted Stock Units will not have voting rights with
respect to Restricted Stock Units until such time as the Restricted Stock Unit
Award is fully vested and converted to CTE Common Stock.

    8. Notices.      

Any notice to the Company under this Agreement shall be made in care of the
Committee at the Company’s main office at 100 CTE Drive, Dallas, PA 18612. All
notices under this Agreement shall be deemed to have been given when
hand-delivered or mailed, first class postage prepaid, and shall be irrevocable
once given.

    9. Securities Laws.       The Committee may from time to time impose any
conditions on the Restricted Stock Units as it deems necessary or advisable to
ensure that any Shares issued with respect to the Restricted Stock Units are
issued and resold in compliance with applicable federal and state securities
laws.     10. Delivery of Shares.       Upon a Vesting Date, the Company shall
notify Grantee that the restrictions on the Restricted Stock Units have lapsed.
Unless a prior election has been made to defer receipt of the specified Shares,
the Company shall, without payment from Grantee for the Restricted Stock Units,
deliver to Grantee a certificate for CTE Shares equal to the Restricted Stock
Units and cash or CTE Shares, as determined by the Committee, having a value
equal to the accumulated Dividend Equivalents subject to such Vesting Date. Said
certificate shall be delivered, without any legend or restrictions, except for
such restrictions as may be imposed by the Committee, in its sole judgment,
under Paragraph 9. The Company may condition delivery of certificates for Shares
upon the prior receipt from Grantee of any undertakings which it may determine
are required to assure that the certificates are being issued in compliance with
federal and state securities laws. The right to payment of any fractional Shares
shall be satisfied in cash, measured by the product of the fractional amount
multiplied by the fair market value of a Share on the Vesting Date, as
determined by the Committee. Alternatively, the Committee may provide for
delivery of CTE Shares and/or cash into a designated brokerage account. In the
case of any Restricted Stock Units subject to deferral under Paragraph 5,
settlement shall be made at the final applicable Deferral Date (or other
applicable settlement date) in the same manner as specified in this Paragraph 10
for settlement at a Vesting Date.     11. Effect of Change of Control.       In
the event of a Change of Control (as defined in the Plan), notwithstanding the
vesting schedule set forth in Paragraph 4 above and any deferral of Restricted
Stock Units, all of the Restricted Stock Units shall become immediately vested
and shall be settled in the manner specified in Paragraph 10.



--------------------------------------------------------------------------------



12. Miscellaneous.      

(a) The address for Grantee to which notice, demands and other communications to
be given or delivered under or by reason of the provisions hereof shall be the
Grantee’s address as reflected in the Company’s records.

(b) The validity, performance, construction and effect of this Award shall be
governed by the laws of the Commonwealth of Pennsylvania, without giving effect
to principles of conflicts of law.

 

COMMONWEALTH TELEPHONE
ENTERPRISES, INC.     BY:  

--------------------------------------------------------------------------------

  Michael J. Mahoney   President and Chief Executive Officer


      X_____________________________   _____/____/____ “name”   Date


--------------------------------------------------------------------------------